    Case 18-31754-5-mcr          Doc 334 Filed 04/04/19 Entered 04/04/19 14:32:02                           Desc
                                    Main Document    Page 1 of 6



                                                                          Hearing Date: April 25, 2019
                                                                          Hearing Time: 11:30 a.m.
                                                                          Hearing Place: Syracuse, NY
                                                                          Objection Deadline: April 18, 2019

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                            )
In re:                                      )
                                            )                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,            )                                18-31754 (Main Case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC, )                                 18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,    )                                18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF     )                                18-31756
ATLANTA, LLC, and                           )
ALLIANCE LTS WINCHESTER, LLC                )                                18-31757
d/b/a Clarus Linen Systems1,                )
                                            )                                Chapter 11 Cases
                                   Debtors. )                                Jointly Administered
                                            )


           MOTION BY DEBTORS CENTERSTONE LINEN SERVICES, LLC
         D/B/A CLARUS LINEN SYSTEMS AND ATLAS HEALTH CARE LINEN
       SERVICES CO., LLC D/B/A CLARUS LINEN SYSTEMS TO EXTEND THEIR
     TIME TO ASSUME OR REJECT NON-RESIDENTIAL REAL PROPERTY LEASE


         Debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems and Atlas Health

Care Linen Services Co., LLC d/b/a Clarus Linen Systems, debtors in the above-captioned

chapter 11 cases (collectively, the “Debtors”), hereby move for an order, pursuant to section

365(d)(4)(B) of title 11 of the United States Code , §§ 101, et seq., as amended (the “Bankruptcy

Code”), extending for 90 days (through and including July 17, 2019) the period within which the

Debtors may assume, assume and assign, or reject an unexpired lease of non-residential real


1
  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).

                                                                                                           3325752.2
Case 18-31754-5-mcr         Doc 334 Filed 04/04/19 Entered 04/04/19 14:32:02                 Desc
                               Main Document    Page 2 of 6


property with lessor 60 Grider LLC (“60 Grider”) for premises located at 60 Grider Street,

Buffalo, New York 14215. In support of this Motion, the Debtors respectfully represent as

follows:

                                       JURISDICTION

          1.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these

chapter 11 cases and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Sections

105(a) and 365(d)(4) of the Bankruptcy Code provide the statutory bases for the relief sought

herein.

                                       BACKGROUND

          2.   On December 19, 2018 (the “Petition Date”), Centerstone, Atlas and their

affiliates, Alliance Laundry & Textile Service, LLC, d/b/a Clarus Linen Systems, Alliance

Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems and Alliance LTS

Winchester, LLC d/b/a Clarus Linen Systems filed separate, voluntary petitions for relief under

chapter 11 of the Bankruptcy Code with the Court, commencing chapter 11 cases (the “Chapter

11 Cases”). The Debtors remain in possession of their respective assets and continue to operate

their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in the

Chapter 11 Cases.

          3.   On December 20, 2018, the Court entered Orders directing the joint

administration of the Chapter 11 Cases pursuant to Rule 1015(b) of the Bankruptcy Rules.




                                                2                                            3325752.2
Case 18-31754-5-mcr         Doc 334 Filed 04/04/19 Entered 04/04/19 14:32:02                  Desc
                               Main Document    Page 3 of 6


       4.      On January 10, 2019, the Office of United States Trustee appointed an Official

Committee of Unsecured Creditors (the “Committee”) pursuant to 11 U.S.C. §§ 1102(a) and (b)

in the Chapter 11 Cases.

       5.      Centerstone is a closely-held Delaware limited liability company with a principal

office and place of business located at 60 Grider Street, Buffalo, New York 14215. It is the

corporate parent of four subsidiary corporations: Atlas, Alliance, Atlanta and Winchester.

Centerstone provides back-office and administrative support for its subsidiaries.

       6.      Atlas is a Delaware limited liability company that currently operates two linen

rental and commercial laundry facilities at the following locations: (i) 414 Taylor Street,

Syracuse, New York 13202 and (ii) 60 Grider Street, Buffalo, New York 14215.

       7.      Pursuant to a Lease dated June 26, 2006 (the “Original Lease”) by and between

Sodexho, Inc. (“Sodexho”), as lessee and 60 Grider, as lessor, Sodexho was the tenant of certain

commercial property (as described below) used in the operation of its commercial laundry

business. The Original Lease was later assigned by Sodexho to the Debtors. On April 1, 2013,

the Debtors and 60 Grider entered into a Renewal Lease Terms and Conditions (the “Renewal

Lease”) which incorporated the terms of the Original Lease and pursuant to which the Debtors

currently occupy the following commercial property to operate the Atlas laundry facility (the

“Premises”):

Premises Location          Name of Lessor            Date of Renewal      Renewal Lease Period
                                                     Lease
One Wright Place           60 Grider LLC             April 1, 2013        117 months (expires
60 Grider Street           188 Bidwell Parkway                            December 31, 2023)
Buffalo, NY 14215          Buffalo, NY 14222

       8.      The monthly base rent under the Renewal Lease for the first four months was

$32,500.00 and the monthly base rent for the remaining 113 months is $45,000.00. In addition



                                                 3                                            3325752.2
Case 18-31754-5-mcr         Doc 334 Filed 04/04/19 Entered 04/04/19 14:32:02                  Desc
                               Main Document    Page 4 of 6


to paying the base rent, the Debtors are responsible for any and all real estate taxes and

assessments, water rents, sewer and other municipal charges, property insurance, utilities,

grounds and common area maintenance and charges for laundry volumes in excess of 15,000,000

pounds.

                                     RELIEF REQUESTED

       9.      Section 365(d)(4)(A) of title 11 requires a debtor to assume or reject any

unexpired leases of non-residential real property within 120 days after the order of relief, or

within such additional time as the court, for cause, fixes. The Debtors’ time to assume or reject

the Renewal Lease under 11 U.S.C. § 365(d)(4)(A) in these cases expires on April 18, 2019.

       10.     Section 365(d)(4)(B)(i) of the Bankruptcy Code provides that the court may

extend the period during which a debtor may elect to assume or reject leases of non-residential

real property for an additional 90 days, for cause shown.

       11.     On March 13, 2019, the Debtors filed a motion seeking, among other things,

approval of bidding procedures and authorization to sell substantially all of the Debtors’ assets

pursuant to section 363 of the Bankruptcy Code and assume and assign certain executory

contracts and unexpired leases pursuant to section 365 of the Bankruptcy Code.

       12.     On March 20, 2019, the Court entered an Order approving bidding procedures and

scheduling an auction sale of the Debtors’ assets for April 15, 2019. The hearing to approve the

sale of substantially all of the Debtors’ assets is scheduled for April 17, 2019. The Debtors and

their Court-appointed investment banker are currently marketing the assets for sale.

       13.     When considering whether to grant an extension of time to a debtor to assume or

reject an unexpired lease of non-residential real property, the court should consider, among other

factors, the following: (1) whether the debtor is paying for the use of the property, (2) whether



                                                 4                                            3325752.2
Case 18-31754-5-mcr           Doc 334 Filed 04/04/19 Entered 04/04/19 14:32:02                  Desc
                                 Main Document    Page 5 of 6


continued use by the debtor could damage the lessor beyond the compensation available under

the Bankruptcy Code, (3) whether the lease is the debtor’s primary asset, and (4) whether the

debtor has had sufficient time to formulate a chapter 11 plan. In re Burger Boys, Inc., 94 F.3d

755, 761 (2nd Cir. 1996).

        14.      The current statutory deadline for the Debtors to assume or reject the Renewal

Lease expires on April 18, 2019. As stated above, the auction on the sale of the Debtors’ assets

is scheduled for April 15, 2019 and the hearing to approve the sale of the Debtors’ assets is

scheduled for April 17, 2019. The Renewal Lease is integral to the Buffalo operations and will

likely be assumed by the successful bidder for the Debtors’ assets.

        15.      If the Debtors are forced to immediately make an assumption or rejection decision

with respect to the Renewal Lease, it could jeopardize the asset sale and the administration of

their estates.

        16.      Further, the captioned cases are still in their early stages and the Debtors have not

had sufficient time to formulate and file a chapter 11 plan or plans of reorganization. To date,

much of the Debtors’ time and effort have been directed towards the sale of their respective

businesses and negotiations with creditors.

        17.      Accordingly, the Debtors respectfully submit that cause exists for this Court to

extend the time period for the Debtors to assume, assume and assign, or reject the Renewal Lease

under section 365(d)(4) of the Bankruptcy Code.




                                                   5                                           3325752.2
Case 18-31754-5-mcr         Doc 334 Filed 04/04/19 Entered 04/04/19 14:32:02                Desc
                               Main Document    Page 6 of 6


       WHEREFORE, debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems

and Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems respectfully request

that this Court issue an Order pursuant to 11 U.S.C. § 365(d)(4)(B) extending the time within

which they may assume or reject the non-residential real property lease with 60 Grider LLC until

July 17, 2019, without prejudice to request further extensions for cause shown, and granting such

other relief as this Court deems just and proper.



Dated: April 4, 2019
       Syracuse, New York                               BOND, SCHOENECK & KING, PLLC


                                                By:            /s/ Camille W. Hill
                                                        Stephen A. Donato, Esq., Bar Roll 101522
                                                        Camille W. Hill, Esq.; Bar Roll 501876
                                                        Attorneys for the Centerstone Linen
                                                        Services, LLC d/b/a Clarus Linen Systems
                                                        and Atlas Health Care Linen Services
                                                        Co., LLC d/b/a Clarus Linen Systems
                                                        One Lincoln Center, 18th Floor
                                                        Syracuse, New York 13202
                                                        Telephone: (315) 218-8000
                                                        Email: sdonato@bsk.com
                                                               chill@bsk.com




                                                    6                                      3325752.2
